WHITHAM, Justice,
dissenting.
I respectfully dissent. In my view the trial court correctly determined that there were no genuine issues of fact and that Texas Employers was entitled to summary judgment as a matter of law.
I cannot agree that an employment relationship was created between Christian and Affiliated. Christian had but one employment—to work undercover at Affiliated. Christian had but one employer—Cannon— who placed him undercover at Affiliated. To obtain and maintain the cover to provide a shield under which he could carry out his duties to Cannon, Christian was required to present every appearance of an employee of Affiliated. Christian did so. Indeed, the evidence relied on by the majority to establish employment by Affiliated is nothing more than evidence that Christian established and maintained the appearance of employment by Affiliated. To my mind mere appearance does not create an employment relationship between Christian and Cannon.
Moreover, and contrary to the majority’s suggestion, Christian’s undercover activities had not ceased prior to his injury. Christian’s final report to Cannon dated September 26, 1980, two days after the time of Christian’s injury, confirms as much. Thus, seeking a means to avoid the *683September 26, 1980, date, the majority attempts to negate surveillance by Christian at the time of his injury by referring to his deposition testimony that he could not hear or understand the language Affiliated employees were speaking. In my view, the majority’s efforts to negate surveillance on that basis is hollow. Undercover work is more than hearing or understanding language. It includes observing persons and their actions as well.
In my view, Affiliated never “borrowed” a truck driver from Cannon as the majority holds. In so holding, the majority finds an employment relationship in an adult game of “let’s pretend.” To do so ignores the facts of life in the business and industrial world of today. I cannot agree that a necessary business practice of undercovér surveillance creates a true employment relationship between the undercover agent and the client of the undercover agent’s employer. The trial court recognized the realities of the business world and I would affirm its judgment.